Citation Nr: 9901311	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-42 421	 )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the veterans claim of entitlement to 
service connection for post-operative cancer of the penis.

2.  Whether new and material evidence has been submitted to 
warrant reopening the veterans claim of entitlement to 
service connection for recurrent left shoulder dislocations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a June 1992 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO) rating decision, which found that no new and material 
evidence had been submitted to reopen the veterans claims of 
entitlement to service connection for post-operative cancer 
of the penis and recurrent left shoulder dislocations.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that balanitis xerotica obliterans, 
diagnosed in service, was the precursor of his penile cancer 
and that therefore, the residuals of a penectomy warrant 
service connection.  He also contends that he warrants 
service connection for a left shoulder disorder that is 
related to his period of active service.  He now asserts that 
he has submitted new and material evidence in the form of 
private medical reports and his personal statements, 
including hearing testimony, which is sufficient to warrant 
reopening his claims for service connection.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that no new and material evidence 
has been submitted to reopen the veterans claim of 
entitlement to service connection for recurrent left shoulder 
dislocations.  It is also the decision of the Board that new 
and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for the post-operative 
cancer of the penis has been received, the claim is therefore 
reopened.


FINDINGS OF FACT

1.  A July 1976 rating decision from the Los Angeles, 
California, RO denied service connection for recurrent left 
shoulder dislocations.  The veteran did not perfect a timely 
appeal and that determination became final.

2.  A May 1989 rating decision from the San Diego, 
California, RO found that there was no new and material 
evidence to reopen the veterans claim of entitlement to 
service connection for recurrent left shoulder dislocations, 
and denied service connection for cancer of the penis.  The 
veteran did not perfect a timely appeal and that 
determination became final.

3.  The evidence added to the record since the May 1989 RO 
decision, is cumulative of evidence previously considered; is 
not competent; and/or does not go to the question of whether 
recurrent left shoulder dislocations are related to the 
veterans period of active service.

4.  Since May 1989, evidence has been added to the record 
that is new and is also both competent and material to the 
question of whether penile cancer is etiologically related to 
the veterans period of active service.


CONCLUSIONS OF LAW

1.  The May 1989 RO decision that denied reopening a claim of 
entitlement to service connection for recurrent left shoulder 
dislocations is final.  38 U.S.C. § 4005(c) (1988) 
[38 U.S.C.A. § 7105(c) (West 1991)]; 38 C.F.R. § 19.192 
(1988) [38 C.F.R. § 20.1103 (1998)].

2.  The veteran has not submitted new and material evidence 
to warrant reopening his claim of entitlement to service 
connection for recurrent left shoulder dislocations.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  New and material evidence has been received and the claim 
of entitlement to service connection for cancer of the penis 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The claims file contains a packet of service medical records 
received prior to 1976.  Those records include the report of 
service entrance examination, dated in November 1967, which 
includes notation of dermatitis on the head of the veterans 
penis.  On the accompanying report of medical history, the 
veteran reported having right shoulder problems.  In 
connection with further orthopedic evaluation he gave a 
history of a pre-service football injury to the right 
shoulder.  In connection with evaluation of his skin problem 
he gave a history of a painless and non-profusive rash on his 
glans penis of six months duration.  Physical examination 
revealed a yellowish-whitish, scaly lesion on the dorsal 
surface of the glans penis.  The impression appears to have 
been chronic eczematoid lesion versus mild tinea.


A service medical record dated in January 1968 includes 
notation of an eight-month history of an eruption on the 
penis, without change since onset.  There was no evidence of 
pruritus or other skin difficulty.  The examining physician 
noted that the veteran had used A & D ointment without 
effect.  The veteran complained that it burned slightly with 
urination.  Examination revealed a hyper- and hypo-suppurated 
atrophic lesion on the glans and distal shaft, with some 
areas of telangiectasia.  The impression was balanitis 
xerotica obliterans.  The examining physician recommended a 
biopsy if no change occurred with conservative treatment.  
Another record dated in January 1968 shows notation of a 
previous injury of the right shoulder and evidence of 
crepitance with motion upon examination.  The veteran was 
referred for orthopedic treatment.  X-rays of both shoulders 
were normal.  Thereafter service medical records reflect 
entries dated in March 1968 referring to visits at the 
orthopedic clinic.  One entry indicates to pick up x-
rays.  Another notes complaints of pain in the posterior 
shoulder on throwing and horizontal bars.  X-rays were stated 
to be negative.  There was evidence of crepitation in both 
acromioclavicular joints.  The veteran was referred to 
physical therapy for heat therapy.  Another March 1968 record 
shows follow-up for the veterans penile complaints.  No 
change was noted over the six months prior.  That record 
includes a diagnosis of balanitis xerotica obliterans.  
Biopsy was ordered.  In May 1968 the veteran complained that 
the rash on his penis was increasingly painful.  

In June 1968 the veteran was assigned a temporary physical 
profile.  Military physical profile reports are divided into 
six categories (P, U, L, H, E, S).  The "P" stands for 
"physical capacity or stamina"; the "U" stands for "upper 
extremities"; the "L" stands for "lower extremities"; the "H" 
stands for "hearing and ear"; the "E" stands for "eyes"; and 
the "S" stands for "psychiatric."  Para. 9-3(b)(1)-(6), Army 
Regulation (AR) 40-501, Change 35 (Feb. 9, 1987).  See also 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991).  The veteran was 
assigned a 3 under U for a shoulder injury and was 
limited from overhead work, pull-ups and push-ups for three 
days.  

A service medical record dated in July 1968 indicates that it 
had been three weeks and that the plaster should be 
removed and active range of motion should be started.  No 
body part is specified.  A consultation sheet dated in July 
1968 includes notation of a previous injury and crepitation 
on motion.  Other July 1968 records indicate that the 
veterans penile rash had not improved with the use of cream 
and that the veteran had been born with an epidermal verrucae 
nevus on the right side of the scrotum.

A service record from the dermatology clinic, dated in August 
1968, indicates that the veterans balanitis xerotica 
obliterans was slightly better and that he had an appointment 
for possible excision of a right scrotal nevus.  Later in 
August, the veteran underwent excision of a skin lesion on 
the scrotum.  

Service medical records dated in January 1969 reflect that 
the area of balanitis xerotica obliterans involvement was 
increased.  Examination revealed the penis to be sore with 
cracks and bleeding but without urinary symptoms.  There were 
hyper- and hypo-pigmented lesions of the glans penis and 
distal shaft.  The skin appeared atrophic.  The frenulum was 
thickened.  The meatus was slightly stenotic.  Other records 
include notation of complaints of occasional drops of blood 
from the meatus.  The veteran underwent a meatotomy in 
January 1969.  Records dated in February and March 1969 
indicate that the penile lesion was resolving.

On the report of medical examination completed at service 
discharge, in August 1969, the veterans upper extremities, 
genito-urinary system and skin were noted to be normal.  On 
the accompanying report of medical history, the veteran 
denied having or having had a painful or trick shoulder 
or elbow.  The examining physician noted a history of 
balanitis xerotica obliterans, contracted while in service 
without complications or sequelae.

A VA hospital summary dated in January 1973 indicates that 
the veteran was evaluated for a small spermatocele, with 
subsequent spermatocelectomy.

Post-service private medical records show that the veteran 
suffered a left shoulder dislocation in May 1975.  The 
diagnosis was recurrent dislocation, left shoulder.  X-rays 
at that time revealed no evidence of fracture, dislocation or 
other bone or joint injury to the left shoulder.  VA records 
dated in June 1975 show that the veteran complained of a left 
shoulder dislocation.  A X-ray showed no abnormalities.  In 
December 1975, the veteran received further treatment for his 
left shoulder dislocations.  Physical examination revealed 
crepitus on elevation of his left shoulder and that his left 
arm muscles were slightly smaller than his right.  The 
veterans right shoulder had unlimited motion, but some 
crepitus.  The examiner noted five episodes of dislocation 
since the veterans discharge from service.  
X-rays revealed an unremarkable left shoulder, with no 
evidence of fracture, dislocation or soft tissue abnormality, 
but a right shoulder demonstrating calcific densities, 
described as presumably interarticular.

In May 1976 the veteran reported for a VA examination.  The 
veteran had no genito-urinary complaints at that time.  The 
examiner noted a well-healed scrotal scar, without genito-
urinary abnormalities.  X-ray of the left shoulder showed two 
metallic staples in the humerus subsequent to dislocation 
surgery.  The VA examiner diagnosed dislocation of the left 
shoulder, post surgery.  The veteran demonstrated some 
limitation of motion of the left shoulder with pain on 
motion. 

In a rating decision dated in July 1976, the RO determined 
that the veterans left shoulder disorder preexisted service 
and was not aggravated beyond its natural progress by active 
duty.  The RO denied service connection for a left shoulder 
disorder.  The veteran was notified of that decision by 
letter dated in August 1976; he did not file a timely 
substantive appeal.

In a rating decision dated in May 1989, the RO found that 
balanitis xerotica obliterans, treated with a urethral 
meatotomy while in service, was not cancerous, that the 
veterans service medical records were otherwise negative for 
treatment or history of cancer, and that cancer of the penis 
was therefore not related to service.  The RO denied service 
connection for cancer of the penis and notified the veteran 
of that decision by letter dated in June 1989.  He did not 
file a timely substantive appeal.

Subsequent to the May 1989 RO decision, the RO received a 
letter from B.B., M.D., indicating that no records exist 
regarding the veteran.

Records dated from December 1975 to February 1976 show 
treatment for an employment-related injury resulting in left 
shoulder dislocation.  In December 1975, the veteran was 
climbing a ladder and fell and dislocated his shoulder.  He 
gave a history of five or six prior dislocations, the first 
in 1969 in service, after lifting and twisting his arm behind 
him.  In February 1976, the veteran underwent surgical repair 
of his shoulder.  The operative report was signed by B.B., 
M.D.

The RO also received private medical records dated from 
February 1982 to January 1985.  Those record reflect a 
history of squamous cell carcinoma of the penis and 
specifically document that a penile biopsy was performed in 
January 1983; an excisional biopsy with primary closure was 
performed in January 1984; and a distal penile amputation was 
performed in January 1985.  Records dated in March 1982 
include comment that [t]here is some question as to whether 
or not his original lesion was a squamous cell carcinoma of 
the penis.  The AFIP now is questioning it.  Dr. Merrian at 
WMC thinks that it was and one reader at the AFIP thought it 
was, and the people at the VA in Long Beach thought it was
some of them now say they dont think so.  A record dated 
in March 1983 refers to an Armed Forces Institute of 
Pathology (AFIP) pathology report showing that the veteran 
had a well-differentiated, superficially invasive, squamous 
cell carcinoma.  

In June 1992, the RO continued to deny the veterans claims 
relevant to service connection for a left shoulder disorder 
and cancer of the penis.  The veteran appealed.

At the time of his October 1993 personal hearing at the RO, 
the veteran testified that he first injured his left shoulder 
while in service, in June or July 1968 in Augsburg, Germany.  
Transcript at 8-13.  The veteran, in addition to restating 
his history of in-service treatment for a penile lesion and 
for a spermatocele on the scrotum, also maintained that the 
in-service lesion was the same lesion, characterized by the 
same discoloration, as the later-diagnosed carcinoma.  
Transcript at 4. 

The RO obtained a medical opinion in August 1994 from W.C., 
M.D., who related the veterans medical history including in-
service balanitis xerotica obliterans and removal of a 
scrotal nevus and spermatocele.  Dr. W.C. cited the Manual of 
Skin Diseases, Third Edition, and stated, in essence, that no 
relationship existed between balanitis xerotica obliterans 
and the development of a later carcinoma.  Dr. W.C. did note, 
however, that the relied-upon text recommended careful 
examination and biopsy to rule out leukoplakia, which is pre-
cancerous.  Dr. W.C. stated that this had been done and that 
no evidence of cancer was found when the veteran was in the 
military. 

In a rating decision dated in September 1994, the RO 
continued to deny the veterans claims.

In November 1996, the Board remanded the case for additional 
development.  In December, additional VA records were 
associated with the claims file.  Records reflect treatment 
and evaluation for various physical complaints.  In June 
1988, the veteran experienced right shoulder problems.  In 
August 1988 the veteran underwent surgical revision of scar 
tissue from removal of the glans penis.  In December 1988 he 
underwent penile biopsy.  The impression was penile 
carcinoma.  Thereafter the veteran underwent penectomy.  

Also received subsequent to the Boards November 1996 remand 
are reports from AFIP: An October 1981 pathology report 
showing epithelial dysplasia of the penis; a February 1982 
pathology report showing squamous cell carcinoma; and a 
March 1983 pathology report showing squamous cell carcinoma 
of the glans penis.

In April 1997 the RO received records from United Western 
Medical Center dated from March 1982 to October 1984 and 
reflecting evaluation and treatment, to include surgery, for 
carcinoma of the penis.

In August 1997, the RO received additional service medical 
records, to include duplicate copies of some records and 
handwritten versions of previously obtained typewritten 
reports.  

In January 1998, the RO received additional service medical 
records, to include duplicate copies of some records already 
received.  Also received was a report of biopsy of the skin 
lesion excised from the veterans scrotum.  The diagnosis was 
linear squamous papilloma, compatible with nevus verrucosus.  
Accompanying surgical notes are in the claims file.

II.  Laws and Regulations Pertinent to Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as cancer, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Courts case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Veterans Appeals (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), affd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  Rather, it is the specified bases for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Evans, at 284.  
The Court also held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. 
Brown at 284.

Left Shoulder

The Board notes that the RO, in its July 1976 initial denial 
of service connection for recurrent left shoulder 
dislocations, found that a left shoulder disorder had pre-
existed service and had not been aggravated thereby.  In its 
November 1996 remand the Board requested clarification of the 
evidence considered in connection with the July 1976 rating 
decision, noting that a review of service medical records 
showed a pre-existing right shoulder disorder rather than a 
pre-existing left shoulder disorder.  During the pendency of 
the remand the RO clarified that it considered service 
medical records as well as post-service evidence first 
showing left shoulder problems several years after service, 
without any competent opinion that such is etiologically 
related to service.

The Board has reviewed the additional evidence of record and 
notes first that the issue of whether the veterans left 
shoulder disorder is related to service is a medical 
question; therefore, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge that would render his own 
opinions relating a left shoulder disability to service 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Court, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
extended the principal of Grottveit v. Brown, 5 Vet. App. 91 
(1993), to hold that if lay assertions of medical causation 
will not suffice initially to establish a plausible, well 
grounded claim, under 38 U.S.C.A. § 5107(a), it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  In any case, the RO 
previously considered the veterans claims of a relationship 
between a left shoulder disability and service in its July 
1976 and May 1989 decisions.  This recounting was not new.  
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  The 
veterans assertions are therefore insufficient to reopen his 
claim.

The Board next notes that subsequent to the May 1989 rating, 
the last final decision of record, additional competent 
medical evidence has been added to the record, to include 
additional service medical records.  With respect to the 
additional service medical records there are no new records 
that show that the veteran complained of or was treated for 
or diagnosed with a left shoulder disorder during service.  
The majority of the other additional competent medical 
evidence pertains only to the veterans genitourinary 
complaints and treatment and is thus not material to his left 
shoulder claim.  The only additional, competent evidence 
relevant to left shoulder problems consists of private 
records dated from December 1975 to February 1976 and showing 
treatment for an employment-related injury resulting in left 
shoulder dislocation.  The Board recognizes that, in 
connection with treatment in December 1975, the veteran gave 
a history of five or six prior dislocations, the first in 
1969 while in service.  However, that notation is simply a 
recording of a history previously provided by the veteran and 
rejected by the RO.  No additional evidence showing any in-
service left shoulder problems has been received.  The Court 
has stated, [a]n opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Thus, the notation in additional 
records is not sufficient to warrant reopening the claim.  
There is no additional, competent opinion in any way relating 
a left shoulder disorder to the veterans period of military 
service.

In summary, prior decisions denying service connection for a 
left shoulder disorder relied on service medical records that 
reflect no notation of left shoulder complaints, treatment or 
diagnosis and post-service records that contain no competent 
medical evidence relating a left shoulder disorder to 
service.  Since the final May 1989 RO decision, no competent 
evidence of a relationship between a left shoulder disability 
and the veterans period of service has been received.  No 
new and material evidence having been submitted, the 
veterans claim of entitlement to service connection for 
recurrent left shoulder dislocations is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The July 1976 RO 
decision that denied service connection for recurrent left 
shoulder dislocations remains final.  38 U.S.C.A.  7105(c); 
38 C.F.R. § 20.1103.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Penile Cancer

The Board has carefully reviewed the claims file and notes 
that subsequent to the May 1989 RO decision denying the 
veterans claim of service connection for cancer of the 
penis, extensive competent medical evidence pertinent to the 
diagnosis and ongoing evaluation and treatment for cancer of 
the penis have been associated with the record.  Those 
records include comments by medical professionals as to the 
possibility of a relationship between the veterans cancer 
and in-service complaints genitotrinary complaints 
particularly to balanitis xerotica obliterans.  Such records 
are new, and are also material to the question of the 
etiology of cancer of the penis.  Accordingly, the claim of 
entitlement to service connection for cancer of the penis is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
veterans claim of entitlement to service connection for 
post-operative cancer of the penis is reopened.

No new and material evidence has been submitted to warrant 
reopening the veterans claim of entitlement to service 
connection for recurrent left shoulder dislocations.



REMAND

In the above decision, the Board has determined that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for cancer of the 
penis.  Since the Board has held on appeal that the claim has 
been reopened, the entire evidentiary record must accordingly 
be considered.  Moreover, based on a review of the record, 
the Board is of the opinion that a further medical opinion is 
needed in this case.  Notably, the Board requested such 
opinion in its prior remand; however, the RO did not take 
action on such request.  As such, the case is now remanded, 
consistent with Stegall v. West, 11 Vet. App. 268 (1998), and 
with Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
afford him the opportunity to submit or 
identify any additional evidence 
probative of his claim.  The RO should 
ensure that available records are 
associated with the claims file. 

2.  The RO should request a medical 
opinion from a board-certified urologist.  
The claims folder and a separate copy of 
this remand MUST be made available to the 
examiner for review.  The urologist is 
requested to respond to the following:

a.  What is the correct diagnosis of the 
penile dermatitis noted on the service 
entrance examination, to include whether 
it was likely balanitis xerotica 
obliterans or some other disorder; 

b.  Is it more likely, less likely or at 
least as likely as not that carcinoma of 
the penis, diagnosed in about 1982, is 
etiologically related to the lesion, 
diagnosed as balanitis xerotica 
obliterans, in service or to the scrotal 
nevus or spermatocele shown in service. 

c.  Can it be said, without resort to 
speculation, that the in-service 
diagnosis of balanitis xerotica 
obliterans (confirmed by a biopsy) was at 
least as likely as not incorrect and that 
the condition diagnosed in service as 
balanitis xerotica obliterans actually 
was some pre-cancerous or cancerous 
disorder that was an early manifestation 
of or led to the squamous cell cancer of 
the penis diagnosed more than 10 years 
after service.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure compliance with this remand.  
The RO is advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives, as well as 
those of the Court.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Then, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
penile cancer on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, complete with all applicable 
laws, regulations and a description of 
the evidence relevant to the 
determinations, and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
